DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a compare circuit” in line 5 and in line 7. It is unclear to the examiner whether the “a compare circuit” recited in line 7 is the same compare circuit recited in line 5 or a different compare circuit. 
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Meriac et al. (Meric)(Pub No.: US 2019/0370130) in view of Sato et al. (Sato) (Pub No. US 2020/0012328)
Regarding Claim Meric teaches: A semiconductor device [Fig.1, Fig.2] comprising: a plurality of cores [Fig.1, item 4a, 4b 4c cores] configured to receive power from a power 5supply; [[0028] and [0036], power source]  a plurality of power switch circuits [Fig.1, item 34a 34b and 34c] provided so as to correspond to each of the cores and configured to control the power supplied to the corresponding cores; [[0028], [0036]-[0042] open and close switch logic to control power to the corresponding cores ] a compare circuit to which power is constantly [to detect error in the cores power should be supplied constantly] supplied from 10the power supply [[Fig.1, item 6 and Fig.2, item 24. [0034] outputs from the cores are compared by the error detection circuit] and which is configured to compare output data of the plurality of cores; [[Fig.1, item 6 and Fig.2, item 24. [0034] outputs from the cores are compared by the error detection circuit] 
Regarding Claim 1 Meric does not teach a core voltage monitor circuit configured to monitor a voltage of a node that connects the power supply and the compare circuit.  
However, using a power monitor circuit to monitor output of a power supply to well known in the art as taught by Sato. [Fig.1, [0064], [0129]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the power monitor circuit of Sato to monitor the output from the power supply 31 of Meric’s system. Doing so would reduce the system downtime and prevent malfunction of the device due to power failure.  
15 Regarding Claim 2 Meric teaches: a plurality of power switch controllers [Fig.1, item 38a, 38b and 38c] provided so as to correspond to each of the power switch circuits and configured to control the corresponding power switch circuits;[0028] and Sato teaches  20a plurality of monitor circuits provided so as to correspond to each of the power switch circuits and configured to detect a failure of the corresponding power switch circuits; and a system controller configured to control the plurality of power switch controllers and receive a monitoring result of the 25corresponding power switch circuits by the plurality of monitor circuits. [Fig.1, [0064], [0129]]  
Regarding Claim 3 Meric teaches: wherein each of the power switch circuits has a plurality of 30switching elements arranged in parallel between the power supply and the corresponding core, wherein a buffer is arranged between gates of the adjacent switching elements, and wherein a gate of the switching element at a first stage is 33connected to the power switch controller.  [Fig.1]
Regarding Claim 4 Meric teaches: each of the power switch circuits has a plurality of 5switching elements arranged in parallel between the power supply and the corresponding core, wherein gates of the switching elements are connected to the power switch controller, [Fig.1]
Meric does not explicitly teach that each of the power switch controllers includes a small 10driver having a low capability and a large driver having a capability higher than that of the small driver, and the power switch circuit is turned on by turning on the small driver and turning off the large driver, and then turning on the large driver.   
However, the examiner official notice that the subject matter “power switch controllers includes a small 10driver having a low capability and a large driver having a capability higher than that of the small driver, and the power switch circuit is turned on by turning on the small driver and turning off the large driver, and then turning on the large driver” is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to utilize small driver with low capability and large driver with high capability in Meric’s system to reduce overall system power consumption and reduce operating cost of the system. 
15Regarding Claim 5 Meric does not explicitly teach monitor circuit includes a Schmidt circuit, and wherein the Schmidt circuit is configured to monitor a gate voltage of the switching element when the small driver is turned on and the large driver is turned off.  
However, the examiner official notice that the subject matter “monitor circuit includes a Schmidt circuit, and wherein the Schmidt circuit is configured to monitor a gate voltage of the switching element when the small driver is turned on and the large driver is turned off.” is well known the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a schmidt circuit in Sato’s monitor circuit to reduce noise of the switching elements.
Regarding Claim 6 Sato teaches: the monitor circuit includes a monitor comparator, and wherein the monitor comparator is configured to monitor a gate 25voltage of the switching element when the small driver is turned on and the large driver is turned on. [Fig.1, [0064], [0129]]  
Regarding Claim 7 Sato teaches: the monitor circuit includes a plurality of the 30monitor comparators and a circuit configured to aggregate output results of the plurality of monitor comparators.  [Fig.1, [0064], [0129]]  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186